PER CURIAM.
Appellant challenges the order adjudicating his son dependent. We affirm the order in all respects except that portion of the order that prohibits contact between Appellant and the child until Appellant is released from incarceration. Although the goal of the case plan is reunification, the order prohibits any form of contact, even telephonic. The order does not set forth any findings of fact to support this conclusion. Accordingly, we reverse that aspect of the order and remand this cause for further proceedings on that issue.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
TORPY, C.J., ORFINGER and BERGER, JJ., concur.